  Case: 5:21-cv-00207-CHB Doc #: 8 Filed: 08/16/21 Page: 1 of 5 - Page ID#: 175




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 LEXINGTON DIVISION

MEMBERS HERITAGE CREDIT UNION, INC.                   )          Case No.: 5:21-cv-00207-CHB
                                                      )
                              PLAINTIFF               )
                                                      )
vs.                                                   )
                                                      )
NEW YORK MARINE & GENERAL                             )
INSURANCE COMPANY, PROSIGHT                           )
SPECIALTY MANAGEMENT CO., INC.,                       )
AND PROSIGHT SPECIALITY INSURANCE                     )
COMPANY                                               )
                                                      )
                              DEFENDANTS              )

                                REPLY TO COUNTERCLAIM

       Comes the Plaintiff, Members Heritage Credit Union, Inc., by counsel, and for its Reply to

the Counterclaim for Declaratory Judgment filed by the Defendants New York Marine & General

Insurance Company, now states as follows:

                                        FIRST DEFENSE

       The Counterclaim for Declaratory Judgment fails to state a new claim or cause of action

against the Plaintiff upon which relief can be granted that has not already been plead by the

Plaintiff and therefore, the Counterclaim, as drafted, must be dismissed.

                                      SECOND DEFENSE

       That the actions taken by the Defendant prior to the filing of the Counterclaim in this instant

action constitute waiver and estoppel of its attempt to deny coverage and therefore, the

Counterclaim for Declaratory Judgment must be dismissed and judgment entered in favor of the

Plaintiff, Members Heritage Credit Union, Inc., on the issues of coverage and the duty to defend.
  Case: 5:21-cv-00207-CHB Doc #: 8 Filed: 08/16/21 Page: 2 of 5 - Page ID#: 176




                                       THIRD DEFENSE

       1. The answering Plaintiff admits the allegations as drafted in paragraph 73, 74, 75 and 79

of the Defendant’s Counterclaim for Declaratory Judgment.

       2. The answering Plaintiff admits that the allegations as plead in paragraphs 80, 81, 82, 83

and 84 restate allegations of the Complaint asserted against the Plaintiff by Welcome Federal

Credit Union but in admitting that those allegations have been asserted, the Plaintiff denies the

accuracy and truthfulness of the allegations as plead in the Complaint filed by Welcome Federal

Credit Union and therefore denies the content of those allegations and refers more particularly to

its Answer to the Complaint filed by Welcome Federal Credit Union in the North Carolina action.

       3. This answering Plaintiff admits that the allegation contained in paragraph 85 as to the

recitation of the allegations in the Welcome Federal Credit Union Complaint.

       4. This answering Plaintiff admits the allegations set forth in paragraph 86, 87, 88, 89 and

90 of the Counterclaim for Declaratory Relief to the extent that it restates allegations that appear

in the Welcome Federal Credit Union Complaint but, as stated previously, the Plaintiff denies the

truthfulness of the allegations set forth in the Welcome Complaint and therefore, as restated by

New York Marine in its Counterclaim for Declaratory Judgment.

       5. The Plaintiff admits in part the allegations set forth in paragraphs 107, 108, 109, 110,

111, 112, 113, 114, 115, 116 and 117 only to the extent that it relies upon a portion of the language

that appears in the policy of insurance attached to the Plaintiff’s Complaint as an exhibit. However,

the Plaintiff denies that those selected portions of the Defendant’s policy of insurance as issued to

the Plaintiff require an exclusion of coverage, a denial of the defense and therefore, the conclusory

statements alleged by the Defendant in the Counterclaim for Declaratory Judgment in those

numbered paragraphs are denied.



                                                 2
  Case: 5:21-cv-00207-CHB Doc #: 8 Filed: 08/16/21 Page: 3 of 5 - Page ID#: 177




       6. The Plaintiff is without sufficient knowledge or information so as to form a belief as to

the truthfulness of the allegations as plead in paragraphs 76, 77, 78, 91, paragraphs 92 and 95 a, b,

c, and f of Count I, paragraphs 118, 119, 120, 121 and 122 of the Defendant’s Counterclaim for

Declaratory Judgment and therefore denies same at this time.

       7. This answering Plaintiff admits in part the allegations plead in paragraphs 94 and 96 to

the extent that it selects certain terms that appear within the policy of insurance but denies that

those allegations fully and completely describe the terms and conditions of the policy and as set

forth in the Counterclaim may not provide the proper context upon which the determination of

coverage should be decided and therefore, those allegations as drafted are therefore denied.

       8. This answering Plaintiff denies the allegations as plead in paragraphs 97, 98, 99, 101,

102, 103, 104, 105 and 106 of Count I of the Plaintiff’s Complaint as those allegations of the

Welcome Complaint are denied and therefore, the recitation of those allegations again in this action

are likewise denied.

       9. This answering Plaintiff denies each and every other factual allegation and legal

conclusion set forth in the Defendant’s Counterclaim for Declaratory Judgment and not

specifically admitted herein and does affirmatively rely upon those allegations set forth in the

Plaintiff’s Complaint as a further defense to the allegations set forth in the Counterclaim for

Declaratory Judgment not otherwise admitted herein.

                                       FOURTH DEFENSE

       The Plaintiff, Members Heritage Credit Union, Inc., further pleads as a defense to the

Counterclaim for Declaratory Judgment asserted by New York Marine, each and every

aforementioned allegation set forth in the Plaintiff’s Complaint as if set forth at length herein.




                                                  3
  Case: 5:21-cv-00207-CHB Doc #: 8 Filed: 08/16/21 Page: 4 of 5 - Page ID#: 178




                                          FIFTH DEFENSE

        That upon statements and representations made by the Defendant and/or agents acting on

its behalf, the Plaintiff, Members Heritage Credit Union, Inc., acted in reliance, to its detriment, in

the handling of any claims that have been presented against it and have paid monies in reliance

upon those representations, again to its detriment, and therefore, the Counterclaim for Declaratory

Judgment by Defendant New York Marine must be denies.

        WHEREFORE, the Plaintiff, Members Heritage Credit Union, Inc., prays that the

Counterclaim for Declaratory Judgment be dismissed and held for naught, for judgment in its favor

on the Counterclaim filed against the Defendants, New York Marine & General Insurance

Company, ProSight Specialty Insurance Company and ProSight Specialty Management Co., Inc.,

for a determination that the policy of insurance which is the subject matter of the Plaintiff’s

Complaint affords coverage and indemnity for the allegations asserted against Members Heritage

Credit Union, Inc. by Welcome Federal Credit Union in the state of North Carolina in the litigation

that is now pending, for a determination that New York Marine General Insurance Company,

through its policy, has a duty to defend and to pay those costs incurred in the defense of the

litigation pending in North Carolina by Welcome Federal Credit Union to or on behalf of the

Plaintiff, Members Heritage Credit Union, Inc., for its costs herein expended including, but not

limited to, attorney’s fees, interest and the costs of this action.




                                                    4
  Case: 5:21-cv-00207-CHB Doc #: 8 Filed: 08/16/21 Page: 5 of 5 - Page ID#: 179




                                                                Respectfully Submitted,

                                                                REINHARDT & ASSOCIATES, PLC

                                                                s/R. Craig Reinhardt
                                                                R. CRAIG REINHARDT
                                                                449 Lewis Hargett Circle, Suite 210
                                                                Lexington, KY 40503
                                                                (859)277-7100
                                                                creinhardt@reinhardtlaw.com
                                                                ATTORNEY FOR PLAINTIFF
                                                                MEMBERS HERITAGE CREDIT UNION,
                                                                INC.


                                       CERTIFICATE OF SERVICE

        I hereby certify that on August 16, 2021, I electronically filed the foregoing with the clerk
of the court by using the CM/ECF system. I further certify that I mailed the foregoing documents
and the notice of electronic filing by first class mail, to the following non-CM/ECF participants:


 Gene F. Zipperle, Jr., Esq.                                  Joseph A. Nilan, Esq.
 Ward, Hocker & Thornton, PLLC                                Jacob T. Merkel, Esq.
 9300 Shelbyville Road, Suite 700                             100 Washington Avenue South, Suite 1550
 Louisville, KY 40222                                         Minneapolis, MN 55401
 ATTORNEY FOR DEFENDANTS                                      ATTORNEY FOR DEFENDANTS


                                                                s/R. Craig Reinhardt
                                                                ATTORNEY FOR PLAINTIFF
H:\CRAIG\MHCU-NY Marine\Pleadings\Federal\Reply2CC.docx




                                                          5
